Citation Nr: 1741876	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-21 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.

2. Entitlement to service connection for kidney stones.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1956 to August 1966.

This matter comes to the Board of Veterans' Appeals (Board) from August 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's kidney stones manifested to a compensable degree within one year of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for kidney stones have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 38 C.F.R. § 4.115b, Diagnostic Code 7509 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as calculi of the kidney, bladder or gallbladder, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
 
An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, calculi of the kidney and bladder are qualifying chronic diseases.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Kidney stones are also known as calculi of the kidney and nephrolithiasis.  Kidney stones that leave the kidney but get stuck before the bladder are known as ureterolithiasis.  A calculus generically may be a stone in the kidney, bladder, gallbladder, or a connecting tube such as the ureter.  

Service treatment records did not indicate calculi during service.

Medical records from August 1968 reported that the Veteran had lower back pain.  Distal left ureteral calculus was diagnosed.

Medical records from May 1972 reported that the Veteran passed another kidney stone.

The Veteran had an intravenous pyelogram due to left distal radiolucent ureteral calculus with partial obstruction in June 1981.

A medical note from October 1986 mentioned a history of kidney stones during an episode of hematuria.  

Medical records from October 1987 reported that the Veteran had a kidney stone the previous year.

Medical records from January 1992 reported another kidney stone.

Medical records from December 1994 reported a potential kidney stone.

Medical records from September 2002 reported a stone removal procedure for a ureteral stone.  

The Veteran wrote in February 2008 that the first time he had kidney stones was in December 1966.  He reported intense pain in the lower back and testicles that went on for several hours than subsided.  The Veteran was treated by numerous doctors and the stones returned on average every four to five years.

The Veteran's wife wrote in February 2008 that the Veteran was three to four months out of the Navy when he had his first kidney stone.  He was in extreme pain for several hours in the lower back and testicles before the pain subsided.  The Veteran was hospitalized for later kidney stones, which reoccurred every few years.  

Medical records from April 2010 report a 6 mm right ureteral calculus.

An August 2011 VA examination diagnosed the Veteran with recurrent kidney calculi.

An undated letter from the Veteran's urologist stated that the Veteran had kidney stones twice since 2002.  The urologist further stated that the Veteran's records indicated that his kidney stones started in December 1966 and that he had a total of eleven kidney stone attacks.  The urologist concludes that "it is my opinion that said veteran is [m]ore than ten percent disabled from this chronic (in his case) disease, and he has been so since his first attack in 1966, and that his military service is connected by this disability more likely than not."

The Veteran has been diagnosed with recurrent kidney stones or calculi.  This satisfies Shedden element (1).

The Veteran did not report an in-service event and the record did not include one.  Accordingly, Shedden element (2) has not been met and direct service connection cannot be established.

Presumptive service connection may still be established as a chronic condition, however, if the Veteran's calculi developed to a 10 percent disability rating within one year of service.  The Veteran was discharged in August 1966.  The first medical records documenting calculi were from August 1968, which is too far removed to qualify for the presumptive time period.  But the Veteran and the Veteran's wife both provided statements that the Veteran had his first attack in or about December 1966, a few months after discharge.  Neither the Veteran nor his wife was a medical professional, however, and they did not obtain a diagnosis of a kidney or urethral calculus at the time.  The Veteran's urologist, however, provided a retrospective diagnosis of kidney stones based on the records and the Veteran's report.  Accordingly, the weight of the evidence supports that the Veteran had a kidney stone in 1966.  

Having a kidney stone within one year of discharge does not guarantee service connection.  Even with a kidney stone within one year of discharge, the condition must manifest to a compensable degree to qualify for the chronic condition presumption.  Calculi of the kidney and ureteral tract are rated under Diagnostic Codes 7508 and 7510.  Both Diagnostic Codes incorporate the ratings from Diagnostic Code 7509 for hydronephrosis.  Diagnostic Code 7509 provides a 10 percent rating where the Veteran has only an occasional attack of colic, not infected and not requiring catheter drainage.  38 C.F.R. § 4.115b, Diagnostic Code 7509.  The Veteran's kidney and ureter stones have reoccurred more than ten times since 1966, and have resulted in intense pain.  This is equivalent to at least occasional colic.  Accordingly, the presumption of service connection for a chronic condition has been satisfied and service connection should be granted.


ORDER

Entitlement to service connection for kidney stones is granted.


REMAND

Although the Veteran was afforded a VA examination in November 2009, this examination was inadequate.  In particular, the examiner opined the Veteran's posttraumatic stress disorder (PTSD) did not cause the Veteran's sleep apnea, but did not consider whether treatment for the PTSD could have played a role in causing the Veteran's sleep apnea.  The Veteran has alleged that he took sedatives and tranquilizers for his PTSD and that his PTSD caused his weight gain.  The examiner opined that weight gain and the use of sedatives and tranquilizers were risk factors for sleep apnea, but did not address those risk factors in the Veteran's case. An opinion is needed to determine their role in this case.  Potential aggravation should also be considered.

In addition, the Veteran and his wife wrote that symptoms of sleep apnea began during service following his return from Vietnam in 1965.  An opinion is also required on whether the Veteran's reported symptoms were from undiagnosed sleep apnea during service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's claims folder, including a copy of this remand, to the prior examiner or another qualified medical provider.  A new examination may be performed at the examiner's discretion.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:

(a) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's sleep apnea was caused by, related to, aggravated by (i.e. worsened), or otherwise etiologically the result of the Veteran's PTSD or the treatments for the Veteran's PTSD.  The examiner should consider the Veteran's statements that his PTSD required sedatives and caused weight gain.  The examiner should also comment on the therapist's opinion that PTSD had an aggravating effect on the Veteran's sleep apnea.

(b) Is it at least as likely as not that the Veteran's sleep apnea was incurred in, caused by, related to, aggravated by, or otherwise etiologically the result of the Veteran's active duty service.  The examiner should consider the statements by the Veteran and his wife that the Veteran had symptoms of snoring and gasping for air during service and opine on whether these were symptoms of undiagnosed sleep apnea.  The examiner need not decide whether the statements are credible, and instead may opine in the alternative (i.e. give two opinions, one assuming the statements are accurate and one assuming that they are not).

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.
 
If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


